Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 14, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00878-CR



           IN RE AMIR BEN-DAVID A/K/A/ JIM MOLIN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1538891

                         MEMORANDUM OPINION

      On November 4, 2019, relator Amir Ben-David a/k/a Jim Molin filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Marilyn Burgess, Harris County District Clerk, to receive and file all
papers in relator’s underlying case.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. A court of appeals may issue writs of mandamus against
(1) a judge of a district, statutory county, statutory probate county, or county court
in the court of appeals district; (2) a judge of a district court who is acting as a
magistrate at a court of inquiry under Chapter 52 of the Texas Code of Criminal
Procedure in the court of appeals district; or (3) an associate judge of a district or
county court appointed by a judge under Chapter 201 of the Texas Family Code in
the court of appeals district for the judge who appointed the associate judge. Tex.
Gov’t Code Ann. § 22.221(b). The courts of appeals also may issue all writs
necessary to enforce the court of appeals’ jurisdiction. Id. § 22.221(a).

      The Harris County District Clerk is not among the parties specified in section
22.221(b). Moreover, relator has not shown that the issuance of a writ compelling
the requested relief is necessary to enforce our appellate jurisdiction. See id.
§ 22.221(a). Therefore, we lack jurisdiction to issue a writ of mandamus against the
Harris County District Clerk.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2